201 Cal.App.2d 876 (1962)
THE PEOPLE, Plaintiff and Respondent,
v.
LEON SIMS, Defendant and Appellant.
Crim. No. 3937. 
California Court of Appeals. First Dist., Div. One.  
Mar. 7, 1962.
 Leon Sims, in pro. per., for Defendant and Appellant.
 No appearance for Plaintiff and Respondent.
 Memorandum
 TOBRINER, J.
 We have carefully scrutinized the record in this case and have concluded that it contains no grounds showing reversible error and no basis for the appointment of further counsel.
 Appellant was indicted upon two violations of section 11531 of the Health and Safety Code (unlawful sale of marijuana). Appellant entered a plea of not guilty. At the ensuing trial appellant admitted the sale and interposed the defense of entrapment. Substantial evidence supports the jury's rejection of this defense. The court appointed counsel, who researched the case, could find no grounds for appeal. As above stated, our own examination leads inexorably to the same conclusion.
 We affirm the judgment and the order denying new trial.
 Bray, P. J., and Sullivan, J., concurred.